Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 12, 2018

                                      No. 04-18-00317-CV

                                     Teresa M. FAYETTE,
                                           Appellant

                                                v.

                              Luciano REYES and ABC Trucking,
                                         Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI04948
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        After this court granted court reporter Amy L. Hinds’s first request for an extension of
time to file the record, the reporter’s record was due on October 5, 2018.
        After the extended due date, the court reporter filed a second notification of late record,
indicated the record would comprise approximately 500 pages, and subsequently filed a report
describing the status of the record.
         The court reporter’s request is GRANTED. The reporter’s record is due to be filed with
this court by November 5, 2018. See id. R. 35.3(c) (limiting an extension in an ordinary appeal
to thirty days).
       If the reporter’s record is not filed with this court by November 5, 2018, any requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court